DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant has not filed an IDS.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 and 20 in the reply filed on 21 September 2022 is acknowledged.
Claims 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 September 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mohr (US 20050170499) in view of Frijns (EP 3327439) and Oda (JP 2010142196)1.
	With respect to claims 1, 2 and 20, Mohr discloses an apparatus comprising a nozzle plate (Figure 1:4) having a plurality of nozzles (Figure 1:40).  Each nozzle has an input configured to receive an output from a corresponding growth tube.  Furthermore, each nozzle includes an output in an exposure chamber (Figure 1:8) adapted to hold cell cultures at an air-liquid interface positioned underneath the plurality of nozzles.  Mohr specifically states that the apparatus is used to culture lung cells.  This is taught in at least paragraphs [0041]-[0043].  Paragraph [0040] teaches that a temperature regulator is used to control the temperature within each exposure chamber.  Mohr, however, does not expressly state that at least first and second temperature regions are produced within each growth tube using a controller programmed to maintain a relative humidity within the exposure chambers.
	Frijns discloses an apparatus comprising a sample inlet coupled to a growth tube having interior walls that are wet.  See Figure 1.  Frijns teaches that lung cells are grown at an air-liquid interface under conditions to simulate in vivo conditions.  Aerosol is moved into a moisturizing section of the growth tube through an inlet where it is humidified to bring the relative humidity of the aerosol to physiological conditions found in human lungs.  This is described in at least paragraph [0033].
	Oda discloses an apparatus comprising a growth tube (see Fig. 1) having interior walls that are wet.  The growth tube is divided into different temperature regions, wherein a first region (Figure 1:30) is maintained at an ambient temperature, a second region (Figure 1:20) is maintained at a hot temperature, and a third region (Figure 1:10) is maintained at a cold temperature.  Oda teaches that a relative humidity is controlled by regulating the temperature within each region.  
	Before the effective filing date of the claimed invention, it would have been obvious to control the relative humidity within the Mohr exposure chambers by generating at least first and second temperature regions along each of the growth tubes.  Oda shows how humidity is regulated by passing a fluid through alternating temperature zones along the length of a growth tube.  Frijns teaches that it is important to control humidity when culturing lung cells at a gas-liquid interface in order to approximate natural conditions.  

	With respect to claim 4, Mohr, Frijns and Oda disclose the combination as described above.  As previously discussed, Oda teaches that at least three temperature stages 10, 20, 30 are arranged in series along the length of the growth tube.
	With respect to claim 5, Mohr, Frijns and Oda disclose the combination as described above.  Mohr further shows that connecting adapters (Figure 1:42) are used to connect each growth tube to the nozzle plate.  The adapters each have at least one channel positioned between a growth tube output and a nozzle input.

	With respect to claim 6, Mohr, Frijns and Oda disclose the combination as described above.  Mohr shows that each nozzle has a diameter that defines an impaction velocity and spreads particles over a cell substrate (Figure 7:72) within the exposure chamber.

	With respect to claims 7 and 8, Mohr, Frijns and Oda disclose the combination as described above.  The Mohr apparatus is configured to promote lung cell viability and is fully capable of maintaining the cell culture temperature at 37°C.

	With respect to claim 9, Mohr, Frijns and Oda disclose the combination as described above.  As discussed above, Mohr shows that a plurality of cell substrates 72 are mounted within exposure plates 10.

Allowable Subject Matter
Claims 3 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Mohr (DE 10014057), Hussain (US 9588105) and Maria (WO 2021104787) references teach the state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See provided English translation